Title: From Thomas Jefferson to Charles Pinckney, 12 January 1792
From: Jefferson, Thomas
To: Pinckney, Charles


          
            Sir
            Philadelphia Jany. 12. 1792.
          
          I have the honor to inclose to your Excellency a petition from certain persons in France urging claims against the state of South Carolina for services performed on board the Indian frigate; which was transmitted to me by our Chargé des affaires at the court of France.—I am with sentiments of the most profound respect Your Excellency’s Most obedt. & most humble servt.,
          
            Th: Jefferson
          
        